Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action

Continuation of Box 7:
	The amendments will be entered but the claims are still rejected as in the Final Office Action dated 5/10/2022 for the reasons provided in the Final Office Action, where Palley and Blomberg provide the suggestion of flowing a mixture of oxygen sources such as hydrogen peroxide, NO2, and/or N2O along with oxygen or ozone, etc.
	

Continuation of Box 12:
	Regarding Applicant’s argument over Palley, the reference was cited because it indicates suitable oxygen-containing reactants that are used in the ALD process for forming indium oxide, zinc oxide, and germanium oxide. The suggestion of using an additional, different reactant is provided by Blomberg. It is also noted that Hong teaches using oxidant precursors to react with the metal precursors in forming a metal oxide film (0009). As noted in the Final Office Action of 5/10/2022, Hong indicates that oxygen containing precursors such as water, ozone, and oxygen are used for reacting with a zinc-containing precursor and that oxygen, ozone, water, and hydrogen peroxide are suitable oxygen-containing reactants for reacting with an indium precursor (0071-0072). Blomberg also indicates that an oxidant converts the metals to metal oxides (0034), where oxygen sources such as water, oxygen, hydrogen peroxide, ozone, oxides of nitrogen, etc. react with metal precursors to form the metal oxide films (0026-0027). Therefore, when looking at the oxygen-containing sources of Palley, i.e. water, oxygen, ozone, nitrous oxide, nitric oxide, nitrogen dioxide, and hydrogen peroxide (0037), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that these oxygen-containing sources will be suitable for reacting with metal precursors in forming the metal oxides of Hong because they are indicated as being oxidant sources and oxygen-containing sources by Blomberg, which Hong indicates is needed for forming the mixed metal oxides.  
	Regarding Applicant’s arguments over Blomberg, it is noted that Blomberg teaches using mixtures of the oxygen sources, where the sources include oxygen, hydrogen peroxide, and oxides of nitrogen (0026). Therefore, when using a mixture of these oxygen sources it can include using an oxygen reactant and an additional reactant, where the additional reactant is different from the oxygen reactant and comprises one or more of N2O, NO2, and H2O2. Specifically, it can include oxygen and hydrogen peroxide or oxygen and an oxide of nitrogen so as to meet the claimed requirements.
	Regarding Applicant’s argument that Palley is non-analogous art, the Examiner notes MPEP 2141.01(a)(I): Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the current case, Palley is considered to be in the same field of endeavor as the claimed invention, where it deposits zinc oxide, germanium oxide, and indium oxide by ALD. While it does not specifically form IGeZO, since IGeZO is formed by deposition of the oxides of zinc, germanium, and indium, where the claimed process can include depositing zinc oxide, germanium oxide, and indium oxide cycles, the process of Palley is considered to be relevant and analogous to the claimed process. It is noted that Palley indicates that useful second precursors include water, oxygen, ozone, nitrous oxide, nitric oxide, nitrogen dioxide, etc. (0037), where the second precursors are used to deposit the encapsulation layer which includes ZnO, GeO2, and In2O3 (0035), such that the second precursors are expected to be suitable for the deposition of these materials. This is further supported by Hong indicating that similar precursors such as water, ozone, and oxygen are suitable for zinc and indium where indium can also be deposited by hydrogen peroxide (0071 and 0072). Further, Blomberg indicates that water, oxygen, ozone, hydrogen peroxide, oxides of nitrogen, and mixtures thereof (0026) are suitable for depositing mixed metal oxides (abstract). Blomberg teaches using metals such as Ti, Zr, Hf, Ta, Nb, Al, Bi, Pb, Ng, Sr, and Ba (0038-0039). Hong teaches using metals such as Hf, Al, Ti, Bi, Pb (0064). Therefore, Hong and Blomberg both teach depositing similar metal oxides by ALD, further suggesting that the oxygen-containing sources of Blomberg can be used in the process of Hong. Therefore, since Palley, Hong, and Blomberg indicate that such oxygen-containing precursors are suitable for ALD deposition of metal oxides, where IGeZO is a metal oxide, these precursors are expected to be successful in depositing the IGeZO film by ALD. 
	As to the motivation to modify Hong with Blomberg and Palley, since Palley indicates that oxygen sources such as oxygen, NO2, N2O, and H2O2 can be used to deposit oxides of zinc, germanium, and indium and Blomberg indicates that these sources can be used as mixtures for depositing a mixed metal oxide the suggestion to modify Hong so as to provide the desired and predictable result of providing desirable oxidant sources for forming the IGeZO film as desired. Specifically, it will be expected to provide an oxidant for the required ALD reaction so as to deposit the film. Note MPEP 2143(I): Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results. In this case, it is known in the prior art to use a mixture of oxygen sources for ALD of metal oxides, such that by combining known sources for depositing zinc oxide, indium oxide, and germanium oxide, it is expected to provide the predictable result of depositing the film as desired. Further, Hong teaches that ALD deposition of IGZO can include any of the precursor combinations for ALD-deposited ZnO, In2O3, and Ga2O3 (0080), suggesting that the precursor combinations for the individual oxides can be used in combination which would also be expected to be applicable to the deposition of IGeZO. Further, the goal in this case is to provide a source of oxygen that will complete the ALD reaction for the successful deposition of the IGeZO film, where since Hong, Palley, and Blomberg teach using similar reactants for the deposition of metal oxides, Palley specifically indicates that they can be used as second precursors for the deposition of materials including zinc oxide, indium oxide, and germanium oxide, and Hong indicates that ALD deposition of IGZO can include any of the precursor combinations for ALD-deposited ZnO, In2O3, and Ga2O3, suggesting that any combination of precursors for forming the mixed metal oxide IGeZO film will be acceptable, the combination is expected to provide a mixture capable of depositing the film as desired. 
In response to applicant's argument that they have identified benefits with flowing the additional reactant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, while paragraph 0049 of the instant specification describes the benefits of flowing the additional reactant, it is not sufficient to indicate that flowing the additional reactant will provide unexpected results or benefits. Specifically, the paragraph indicates that the additional reactant “may” provide the described benefits, such that it is not clear that the benefits will clearly occur. Additionally, there are no concentrations or amount of the second reactant to be provided, such that the benefits described would have to be present when providing any amount of additional reactant. There are also no specific amounts of indium, germanium, or zinc in the film such that unexpected results would have to be present in a wide range of film compositions. Therefore, since the specification is not considered to be sufficient support for unexpected results, the combination of Hong in view of Chu, Palley, and Blomberg is considered to render the claims obvious, where the motivation to add the additional reactant is to provide a desirable reactant for reacting with the metal precursors to form the oxide film. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case Hong teaches depositing IGeZO using an oxidant to react with the metal precursor to form a metal oxide, where oxygen containing precursors for zinc include water, ozone, and oxygen, those for indium include oxygen, ozone, water, and hydrogen peroxide, indicating that such oxygen-containing precursors are oxidant sources. Hong suggests that ALD deposition of the mixed metal oxide can include any of the precursor combinations for ALD-deposited individual oxides. Palley teaches that water, oxygen, ozone, nitrous oxide, nitric oxide, nitrogen dioxide, and hydrogen peroxide can be used as second precursors for depositing zinc oxide, indium oxide, and germanium oxide. Blomberg teaches depositing mixed metal oxides (including metals similar to those used by Hong) by ALD using an oxidant to convert the metal precursor to a metal oxide, where the oxygen source, i.e. oxidant, includes oxygen, hydrogen peroxide, water, ozone, oxides of nitrogen, and mixtures thereof. Therefore, the use of a mixture of the oxygen sources including hydrogen peroxide, N2O, or NO2 along with water, or oxygen, etc. is expected to provide the desired and predictable result of supplying oxygen or oxidant sources for the successful deposition of the IGeZO film as desired by Hong because Hong, Palley, and Blomberg indicate that such sources successfully convert metal precursors to meal oxides where Blomberg indicates that combinations can be used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718